SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

210
KA 12-01242
PRESENT: SMITH, J.P., FAHEY, CARNI, SCONIERS, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

MARCO A.C., DEFENDANT-APPELLANT.


D.J. & J.A. CIRANDO, ESQS., SYRACUSE (BRADLEY E. KEEM OF COUNSEL), FOR
DEFENDANT-APPELLANT.

JOSEPH V. CARDONE, DISTRICT ATTORNEY, ALBION (KATHERINE BOGAN OF
COUNSEL), FOR RESPONDENT.


     Appeal from an adjudication of the Orleans County Court (James P.
Punch, J.), rendered April 16, 2012. Defendant was adjudicated a
youthful offender upon his plea of guilty of attempted burglary in the
second degree.

     It is hereby ORDERED that the adjudication so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a youthful offender
adjudication convicting him, upon his plea of guilty, of attempted
burglary in the second degree (Penal Law §§ 110.00, 140.25 [2]).
Defendant’s contention regarding the voluntariness of his plea is not
preserved for our review because he did not move to withdraw his plea
or to vacate the adjudication on that ground (see People v Rosado, 70
AD3d 1315, 1315-1316, lv denied 14 NY3d 892). Contrary to defendant’s
contention, this case does not fall within the rare exception to the
preservation requirement because nothing in the plea allocution calls
into question the voluntariness of the plea or casts “significant
doubt” upon his guilt (People v Lopez, 71 NY2d 662, 666; see People v
Cubi, 104 AD3d 1225, 1226, lv denied 21 NY3d 1003).

     Defendant failed to preserve for our review his contention that
County Court erred in ordering restitution without conducting a
hearing (see People v Robinson, 112 AD3d 1349, 1350; People v Baker,
57 AD3d 1500, 1500), and we decline to exercise our power to review
that contention as a matter of discretion in the interest of justice
(see CPL 470.15 [3] [c]). To the extent that defendant’s contention
that he was denied effective assistance of counsel survives his plea
of guilty (see People v Robinson, 39 AD3d 1266, 1267, lv denied 9 NY3d
869), we reject that contention. The record establishes that
defendant received “an advantageous plea and nothing in the record
casts doubt on the apparent effectiveness of counsel” (People v Ford,
                            -2-                  210
                                           KA 12-01242

86 NY2d 397, 404).




Entered:   March 21, 2014         Frances E. Cafarell
                                  Clerk of the Court